 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7   _______________________________________
                                            )
 8   PORTCAAN UNIPESSOAL LDA,               )
                                            )               Case No. MC19-0017SL
 9                         Plaintiff,       )
                v.                          )
10                                          )               ORDER TO ISSUE WRIT OF
     ROBERT H. JOHNSON,                     )               GARNISHMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   WELLS FARGO BANK, N.A.,                )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16         This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17   for property in which the defendant/judgment debtor, Robert H. Johnson, has a substantial
18   nonexempt interest and which may be in the possession, custody, or control of the garnishee,
19   Wells Fargo Bank, N.A. The Court having reviewed the record in this matter, it is hereby
20   ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiff’s
21   counsel on February 19, 2019, at Dkt. # 1-2.
22
23         Dated this 21st day of February, 2019.
24
25
                                              A
                                              Robert S. Lasnik
26                                            United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
